        Case 4:19-cv-00226 Document 124-2 Filed on 04/17/20 in TXSD Page 1 of 1


Releases of Felony Pre‐Trial Detainees Since 4/1/2020
as of 4/17/2020 at approx. 12:00pm


BookingType                                                                 All
BookedOnFelony                                                              YES
ReleaseDate                                                                 (Multiple Items)

Row Labels                                                                  Count of SPN
APPEAL BOND                                                                                 1
BOND REINSTATED                                                                            32
BOOKED IN ERROR                                                                            12
CASH BOND                                                                                  33
COMPLETED SERVING SENTENCE                                                                 12
COMPLETION OF OFF‐WORK HOURS                                                                1
DEF BOOKED/RELEASED ON BOND WITHOUT BEING HOUSED                                            2
DEFERRED ADJUDICATION GRANTED ‐ COST DEFERRED                                              43
DISMISSED (ALL CASES)                                                                      30
FOR J.P., SERVED TIME FOR FINE AND/OR COSTS                                                10
GENERAL ORDER BOND                                                                         15
GENERAL ORDER BOND – COVID‐19                                                              11
GENERAL ORDER RELEASE FELONY                                                               80
J.P. DISMISSING CASES                                                                       1
J.P. FINE AND COSTS WAIVED                                                                  1
MOTION TO REVOKE PROBATION DISM                                                             5
MOTION REVOKE ADJUDICATION DISM                                                            35
NO BILLED                                                                                   2
NO PROBABLE CAUSE FOUND                                                                    16
PRE‐TRIAL RELEASE BOND                                                                    427
RELEASED BY ORDER OF COURT                                                                 47
RELEASED PER TELETYPE                                                                      26
RELEASED TO FEDERAL AUTHORTY                                                                2
RELEASED TO HOLD FOR AGENCY                                                                27
SERVED TIME CONDITION OF PROBATION                                                          8
SERVED TIME/FINES/COSTS CONCURRENTLY                                                      121
SURETY BOND                                                                               924
Grand Total                                                                              1924

Note: Where above data reflects a release for a J.P. (justice of the peace) matter, or other
sentence served type activity, this indicates the person released had not only the felony pre‐
trial matter but some additional matter upon which they were released. The data starts with
the person being jailed on a felony pre‐trial matter and then released. If that person was
jailed on an additional matter, his release on the additional matter is coded differently.
